Title: To James Madison from Thomas Pleasants, Jr., 10 July 1790
From: Pleasants, Thomas
To: Madison, James


Dear Sir—
Raleigh 10th July 1790
I recieved in due course yours of the 2ed ulto. enclosing a letter for Sterling Pleasants, and not being acquainted with any one of that name; I have defered an answer untill I could make particular enquiry: the result of which is—that there is no such person of our family—and that there is no other family of Pleasants in America; nor is there now, or ever was one of that name in Mecklenburg County. Which involving a Mystery, that I thought the Letter itself might perhaps explain, I made free to open it; by which it is pretty evident that the Honest Clergyman, who is the Author of it, has become the dupe of Some artful Woman, with a design of practising an Imposition upon him.
My recommendation of Mr Thomas Thompson, and his solicitation for an appointment of Consul, was in expectation that an emolument would be annexed. But as that is not the case; and having no hopes of advantage from a Residence in the Canaries, he begs leave to wave that appointment. At Madeira Lisbon, Opporto, Cadiz, Barcelona, Bilboa, or any other place in Europe that afforded a Certain, and Regular Market, for the produce of the American States, and especially of this State, he might from his acquaintance here, have expected, to have done something in the line of business. But with Teneriffe, or any other of the Canaries, there is so little intercourse, that without an emolument it would never answer his purpose. Indeed without an emolument, I am inclined to think, the appointment in no Case, would be worth the acceptance of an American, not already settled, or who had not views to a settlement in business, at the place to which, he may be appointed. ’Tho Mr Thompson for the above reason, would decline an appointment to the Canaries, yet he is loth to loose sight of the matter altogether, and therefore wishes to be Continued upon the List, in hopes that if any thing should turn up hereafter, more to his advantage, that he may not be forgot: and to that end, has wished me to mention the matter to Mr Jefferson, which I have declined; but I believe he hath engaged Mr Thomas Randolph jr to do it, who may refer to what I have written you, in that Case, and it should be mentioned by Mr. Jefferson, you may Communicate to him my Sentiments respecting Mr Thompson.
I am not acquainted with the Subject of Finance—or sufficiently informed of the situation and extent of the state debts, to be able to form a just opinion in regard to their assumption. But as the Requisitions of Congress from time to time upon the several States, have not been equally Complied with, it seems unjust that the States that have paid, should be taxed in the same proportion, with the states that have not paid.
It also seems to be impolitick, perhaps unsafe, to increase the National debt, so as not to be able to pay the Interest, without having Recourse to direct taxation.
The Northern, and Eastern States have already made Considerable progress in Manufactures—which will increase, and advance Much faster than in the Southern States. And as their Manufactures increase, their Imports will Lessen—and as their Imports Lessen their Taxes will decrease—and thus the great Burthen of the debt will fall upon the Southern States.
The People of the North, are more attached and awake to their Interest, than those of the South—and having it more in their power too, are upon the Watch, and seize every opportunity of Speculating upon their Southern Brethren. And if the State Debts are assumed, it will be found that they are Chiefly possessed by the people of the North. For these among other Reasons that have been given, I am inclined to the opinion, that it would be better, at least for the Southern States, that each State, should provide for, and Work out their own particular debt in the best Manner they Can.
Tho’ the situation of America loudly Called for some alteration in their General Government—and the Change that has taken place is perhaps as free from objections, as any System that Could have been framed yet I have always apprehended great difficulty in uniting a people, whose Interests, are so diametrically opposite, under one General Government. And without more Condescention, Liberality, and Disinterestedness in the Representatives—less attachment to local, and particular Interests, and greater attention to the General Good, in short unless they are in fact the Representatives of the U: states, and not the partisans of particular States, all that the Enemies of the Government have foretold will probably Come to pass. Tho’ not much in the Way of Information, I sometimes mix with the people—and think I discern apprehensions, among the more thinking part, that the affairs of the Government does not go on well—and a prevailing Wish that Mr H——y was in Congress. The subject of Slavery hath excited great uneasiness here, and will probably Cause still greater to the southward. ’Tho there is no doubt, but Slavery is a Moral, and political, Evil, and that Whoever brings forward in the Respective States, some General, rational, and Liberal plan, for the Gradual Emancipation of Slaves, will deserve Well of his Country—yet I think it was very improper, at this time, to introduce it in Congress, as well, because they had not power to do any essential good, as that it interfered with other, perhaps more important business, and that its discussion Could not fail to produce great Intemperance of debate, which tends to Weaken the Government.
It does not strike Me that the Regulations, hitherto made by Congress, will operate upon the Trade With Britain, so as to induce their Government to Make a Commercial Treaty with the States. For What advantage Can they expect to derive from a Treaty that they are not already possessed of? Their Ships are permitted to bring to America the products and Manufactures of all Countries, while American Vessels are restrained from Carrying to Britain any thing but the growth and produce of the States.
Their Ships without restraint or Controul, navigate between their Islands and America and import, and export whatever they please—while American Vessels are restrained from all intercourse with their Islands.
When the Connection between two Countries are Reciprocal, the Conditions on which the Trade between those Countries is carried on should be Reciprocal also. The Connection between this Country, and the British W India Islands is Reciprocal (indeed they are in a great measure dependent upon us, and it is at least problematical, if we should not be better without any thing from them) therefore we should equally participate in Carrying on the trade, or have nothing to do with them.
But it will be said, by such a Measure we should be the greater sufferers, for in that Case, where should we find a Market for our Lumber and provisions?
If the Trade to the South of Europe Was safe for American Vessels, it would increase their Number. And as Ship-building increased it would occasion a demand for all our White Oak, and the best part of the pine timber. And the south of Europe is the great Market to which we must look, for the sale of our provisions.
But admitting Europe should not afford an exit for our surplus provisions; so great is the dependence of the W India Islands upon this Continent and they derive their supplies so much cheaper and better from hence, than from Europe, that there is but little doubt but their ports would soon be thrown open to American Vessels—or, if it should not produce that effect, that our provisions would still find the way to them thro’ the Dutch, and Danish Islands where they would be Carried in American Vessels.
But should neither of these be the Consequence, I do not see that we should suffer by the loss of a trade; the ballance of which, is so greatly against us, and for articles of Luxury too, of which one is of the most pernicious Kind. As to Lumber it would be better that the trees remained in the forest, than that they should be got up into this article, to be transported in British ships: as it may be proved that the Value, in most instances, but especially in White oak Staves, and timber, is not equal to the labour of getting, and the expence of Carrying it to Market, so that the Timber is wholly lost.
It is indeed of no small Importance to the British Trade for they not only obtain this article so Necessary to their Islands 100 ⅌ Ct. Cheaper than they Could derive it elsewhere, but it also affords employment for their Ships, at a time when they would otherwise be Idle, and exposed to Worms, and Hurricanes. In short it appears to me that the supply of this, to them, necessary article, would alone Compel them to open their ports to American Vessels.
But another, and perhaps Still greater objection, would be the effect that it would have in Reducing the Revenue. Surely the saving of half a Million in the annual Consumption of Rum only, would enable the people in some other way to pay a greater tax than the amot. of the Impost on this article. But admitting this was not the Case, I do not think it of Sufficient weight, to prevent an experiment, that bid so far to produce such good effects.
It is at least doubtful whether it is good policy to prevent foreign Merchants from holding an Interest in American Ships. At least if not openly permitted, I think it should be Connived at. For if the Timber is not Wrought up here—it will be Conveyed to Europe in European Ships to be Wrought up there. And thus our Ship-builders will Remain Idle, while additional employment is given to their Ships & builders. If a foreign Merchant found it his Int. to Connect himself with a Mercht. here in building a Ship, why restrain him from doing it? It would in effect be the same as selling the Ship to him When built. Besides in the Infant State of the Trade of this Country, the Merchants here want Capital, and are therefore naturally led into such foreign Connexions as will help them forward in business—and it may be in their power to hold part of a Vessel, when they Could not own the Whole.
I have in a former Letter observed how Important to the Commerce of the U states it is, that their Vessels should be able to Navigate in safety the Mediterranean—and to that end a treaty with the piratical States of Barbary, should be obtained—it is of more Consequence than all the W India Trade—as in that event, the exportation of Grain, and flour, Might in a few years be transfered to American Vessels only.
I observe that the British Merchants, have begun to prosecute the Recovery of their old debts before the people are in a situation to pay. And if the business goes on with Rigour, it will be apt to produce disagreeable Consequences. I have thought, that it would be best for both parties, that the payments were placed upon such Installments, as afforded to the debtor hopes of emancipation, without such a Change and sacrifice of property as must follow a Rigorous Collection—and that would at the same time ultimately secure the Creditor: but I am at a loss to know how this is to be brought about. The Government of the States, Cannot interfere without the Consent of the Creditors—and they, I should suppose would not, after the delays that have already happened, be prevailed upon, but thro’ the Medium of their own Government, to come into the Measure—who probably would not Concern with it, unless it became, a National affair, and to this the states would probably object.
But if nothing of this kind should take place, I am persuaded that it will be a Measure Not only Necessary to the Debtors; but sound policy in the States, to pass an act, permitting foreigners to hold Land for a given time. For the debts Cannot be paid but by a great Change of Real property. There is not money among the people to purchase the property at its intrinsick Value, and if the Creditors could hold the lands, they would probably in many instances, enter into a Reasonable accomodation with their Debtors, by taking lands in payment. This while it afforded Relief to the debtor, would be a transfer of property to the benefit of the State: as the Creditor would settle himself, or some of his family upon the Lands, or Negociate a sale in Europe to some person who would Come out and settle upon them; which in either Case, would be an acquisition of people, and in many instances, property too, to the States.
I have insensibly run into these Cursory observations, which have swelled my letter far beyond the bounds that I intended—and tho’ they may Contain nothing worthy your attention—still I am persuaded that they will be well Recieved, In Which belief, I conclude, With sentiments of high Regard, and esteem, Your obliged friend, & Mo. Obt. Hble st.
Thomas Pleasants Jr
